Citation Nr: 1112829	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1985.  The Veteran died on February [redacted], 2007, and the appellant in this case is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of death.  The appellant timely appealed that issue.

The appellant testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2009 from Nashville, Tennessee; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007, of hepatocellular carcinoma, hepatitis B and cirrhosis secondary to hepatitis B.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), a hiatal hernia with a peptic ulcer, low back strain with left nerve root pressure and degenerative changes, and diabetes mellitus, type II.

3.  The Veteran abused alcohol excessively for approximately 15 years during and after service, until he quit alcohol use in 1980.

4.  The Veteran's alcohol abuse was a symptom of his service-connected PTSD.

5.  The Veteran's alcohol abuse was a contributing factor to his cirrhosis which materially and substantially aided or lent assistance to the production of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for cause of the Veteran's death, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.

Background

The Veteran had active military service from July 1965 to July 1985.  The appellant, the widow of the deceased Veteran, is claiming service connection for the cause of death.  The Veteran and the appellant were married in November 1980, before the Veteran's discharge from service.  

The Veteran died in February 2007.  The death certificate listed the immediate cause of death as Hepatoma (Hepatocellular carcinoma), which the Veteran had had for three to four months.  The death certificate also listed hepatitis B, which had been ongoing for 3 years, and cirrhosis secondary to hepatitis B, which also had been ongoing for 3 years, as significant underlying causes which led to the immediate cause of death.  The death certificate was signed by the Veteran's private physician, Dr. C.B., MD.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), a hiatal hernia with peptic ulcer, low back strain with left nerve root pressure and degenerative changes, and diabetes mellitus type 2.  

Essentially, the appellant contends that the Veteran's cirrhosis was at least in part caused by the Veteran's 15-year history of alcohol abuse during and after discharge from service, until 1980 when he stopped drinking.  She argues that the drinking was a symptom of his service-connected PTSD and was used to manage his psychiatric symptoms.  

The Veteran's VA treatment records indicate that he drank alcohol heavily while in service and post-service until approximately 1980.  In a July 2001 VA outpatient record, he indicated that he was a former alcoholic who drank approximately a fifth of alcohol or greater per day for 15 years, but denied any current alcohol use at all.  The appellant testified in her May 2009 Board hearing that the Veteran quit drinking shortly after their marriage began.

The Veteran underwent a VA PTSD examination in March 2002.  At that time, he reported that he began heavy alcohol use while he was in the Republic of Vietnam, and reported drinking up to a quart of Bacardi rum per day.  He noted that he had been sober since approximately 1980.  He was diagnosed with PTSD, which was related to military service, as well as alcohol dependence in long-term remission and hepatitis B.  

A March 2002 VA treatment note, following the VA examination, indicated that the Veteran had recently been seen by Mountain Home VA Medical Center's Hepatology department for chronic hepatitis B with hepatospleenomegaly and possible early cirrhosis.  A July 2005 treatment note also shows that the Veteran had alcoholic cirrhosis of the liver and chronic liver disease with cirrhosis.  

The Veteran's private treatment records include a September 2003 CT scan of the Veteran's abdomen revealed an unremarkable liver with a somewhat enlarged spleen.  In August 2005, he underwent a CT scan of his abdomen, which showed findings suspicious of metastatic disease of the liver.  An October 2005 CT scan of his abdomen revealed findings consistent with probable cirrhosis of the liver with nodular heterogeneous appearance to much of the liver without definite space-occupying lesions and demonstrated splenomegaly.  

In January 2007 the Veteran was admitted to a private hospital for an esophagogastroduodenoscopy, sclerotherapy and banding.  He was discharged a week later with a diagnosis of cirrhosis secondary to hepatitis B and/or alcohol abuse in the past and/or fatty liver.  A consultation dated January 22, 2007, noted that the Veteran had end-stage liver disease which was "probably precipitated by the development of hepatic encephalopathy from his upper gastrointestinal bleeding and then severe anemia that has occurred as a result."  A follow-up visit in February 2007 reflected that the Veteran's private physician, Dr. C.B., thought the Veteran's condition was "probably a combination of hepatitis B and fatty liver."  

Two days later, the Veteran was again admitted to the hospital, with an admission note stating that he had decompensated end-stage liver disease "from hepatitis B and possibly from alcoholism in the remote past."  The following day, the Veteran underwent a CT scan of his abdomen which revealed findings most consistent with hepatocellular carcinoma with evidence of retroperitoneal adenopathy, marked heterogeneity in the liver with evidence of tumor thrombus, which expands the portal veins into the left and right portal veins, and severe ascities.  

The Veteran died on February [redacted], 2007.  The hospital discharge report noted diagnoses of hepatoma, cirrhosis secondary to hepatitis B with a history of hepatitis B infection, and ascite hepatic encephalopathy.  In the discharge report, it was noted that the CT scan looked "quite typical for hepatitis B-induced hepatoma" and the cause of death was noted as hepatoma and liver failure.  These hospital reports were all dictated and auto-authenticated by Dr. C.B.

Dr. C.B. submitted two letters in August 2007 and June 2009 relating to the cause of the Veteran's death.  The August 2007 letter stated that the Veteran died of hepatitis-related carcinoma and liver failure, probably related to the Veteran's underlying hepatitis B.  The June 2009 letter stated that the Veteran's underlying liver disease led to cirrhosis of the liver which appeared to be from a combination of alcohol consumption in the past as well as hepatitis B.  Dr. C.B. further stated that he was uncertain as to when the Veteran contracted hepatitis B.  He noted that no postmortem autopsy had been performed.

Two VA examiners reviewed the record in March 2010.  The first VA examiner, an attending physician, stated that the cause of the Veteran's death was less likely as not related to the Veteran's PTSD, hiatal hernia, diabetes mellitus or low back strain, because he died from cirrhosis, hepatocellular carcinoma and liver failure.  The VA examiner stated that the Veteran had a history of very heavy alcohol abuse in the military, as well as a past history of hepatitis B infection.  She stated that "[t]hese two things are what led to [the] development of cirrhosis and liver cancer and ultimately [the Veteran's] death."  She further stated that the Veteran's heavy drinking was not related to the Veteran's PTSD because the Veteran's alcohol abuse occurred prior to his diagnosis of PTSD, and that the Veteran's death was not a result of his taking insulin shots for his diabetes.

Three days later, the second VA examiner, a psychologist who noted that she was not qualified to render an opinion as to hiatal hernia, diabetes or low back strain, stated that it was more likely than not that the Veteran's alcohol abuse was a symptom of his PTSD.  She specifically refuted the first VA examiner's opinion by saying that the PTSD was not in the DSM when the Veteran was heavily drinking during and immediately after his discharge from service; she noted that PTSD was not a formally-recognized disease during the time of the Veteran's heavy drinking.  She further stated that a great number of other Vietnam Veterans abused alcohol and drugs to self-medicate their symptom because the medical and psychiatric communities were not equipped to provide adequate assessment.  Based on this historical fact, the VA psychologist stated that the Veteran's pattern of alcohol abuse was related to his PTSD symptomatology, and concluded that it was at least as likely as not that the Veteran's PTSD and associated alcohol abuse/dependence lent assistance to the cause of the Veteran's death from cirrhosis, hepatocellular carcinoma and liver failure.

Finally, the Board obtained an October 2010 expert opinion on the Veteran's cause of death from the VA Director of Transplantation Medicine at the Pittsburgh VA Medical Center (VA Director).  In that opinion, the VA Director noted many of the above facts, including the reasons for the Veteran's death and his excessive alcohol abuse for 15 years during military service and that the Veteran had hepatitis B since at least 1998.  He stated that in his opinion it was like that the Veteran's alcohol abuse "contributed (in part) to the development of cirrhosis," even though he stopped consuming alcohol in 1980 because the excessive amount of alcohol consumed for those 15 years "likely caused significant damage to [the Veteran's] liver."  He further opined that it was less likely that the Veteran's cirrhosis was caused solely by alcohol, particularly given the period of 23 years without diagnosis of such and without any noted complications.  He stated that the Veteran "possibly developed liver injury and fibrosis from alcohol and subsequently developed cirrhosis because of the additional presence of hepatitis B."  

The VA Director finally opined that hepatitis B was a contributing factor to the Veteran's cirrhosis and that he could have become infected during his duties in Vietnam, as that was a highly endemic area for hepatitis B; he further noted that he did not see any risk factors for contraction of hepatitis B in the Veteran's records, though he noted that it was highly unlikely that hepatitis B was caused by alcohol abuse.  He noted that common risks factors for hepatitis B were intravenous drug use, high-risk sexual activity, and during the Veteran's period of service, blood transfusions, though none of these were specifically noted in the Veteran's claims file.  He concluded that it was "likely that both alcohol and hepatitis B contributed to the development of cirrhosis and hepatocellular carcinoma resulting in [the Veteran's] death."


Analysis

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

From the evidence of record, it is clear that the Veteran's death was caused by hepatocellular carcinoma, hepatitis B, and cirrhosis secondary to hepatitis B.  

The weight of the evidence of record also demonstrates that the Veteran's alcohol abuse during and after service was a symptom of his PTSD.  The VA psychologist's March 2010 opinion clearly notes that the Veteran's PTSD symptoms included past alcohol abuse as a way to self-medicate during and immediately after service, refuting the March 2010 VA examiner's rationale for his opinion as to why the Veteran's alcohol abuse was not due to his service-connected PTSD.  

Additionally, the Board finds that the March 2010 VA examiner's rationale does not take into account the possibility that alcohol abuse may have been a manifested symptom of PTSD, observable prior to a specific diagnosis of a psychiatric disorder.  Thus, the Board finds that the March 2010 VA examiner's opinion does not have any probative value.  Accordingly, the Board finds that alcohol abuse was a symptom of the Veteran's service-connected PTSD.

Thus, the critical issue on which this case turns is whether or not the Veteran's cirrhosis and consequential hepatocellular carcinoma was caused by the Veteran's alcohol abuse, or whether his alcohol abuse was a contributing factor that substantially and materially combined to cause the Veteran's death.

The Board notes that the Veteran stopped drinking alcohol in approximately 1980, 26 years prior to his death.  The evidence further reveals that the Veteran's cirrhosis arose in 2005.  

While the March 2010 VA examiner's opinion appears to link the Veteran's alcohol abuse to his cirrhosis and death, that opinion is unclear as to whether the Veteran's heavy alcohol abuse, his hepatitis B, or a combination of the two conditions caused the Veteran's cirrhosis of the liver.  That opinion also fails to specifically address either the approximate 25-year gap of time between the beginning of the Veteran's sobriety and the onset of any cirrhosis of the Veteran's liver, or any of the medical evidence which specifically relates the Veteran's cirrhosis to only hepatitis B without any note of the Veteran's past history of alcohol abuse, including VA treatment, private treatment and death records.  

The Veteran's private physician is also unclear as to what caused the cirrhosis of the liver, at one point mentioning remote alcohol consumption, but at other points stating unequivocally that such was due to hepatitis B and fatty liver.  In fact, the death certificate, which was signed by the Veteran's private physician who at one point specifically contemplated cirrhosis by alcohol abuse, completely omits cirrhosis due to alcohol abuse, specifically limiting the Veteran's cirrhosis as secondary to hepatitis B.  

Furthermore, the Board notes that the VA psychologist's opinion specifically limits itself to matters of a psychological nature based on her credentials, and therefore she is not qualified, by her own limitation, to address whether the Veteran's alcohol abuse is related to the Veteran's hepatitis B, cirrhosis of the liver or liver cancer.  Thus, while she opined that the Veteran's alcohol abuse caused cirrhosis and eventually death, the Board finds that the limitation the VA psychologist placed upon the nature of her opinion diminishes the probative value of her opinion as to the key issue in this case.

All of the foregoing notwithstanding, however, the Board finds that preponderance of the evidence of record establishes that the Veteran's alcohol abuse was a symptom of his service-connected PTSD, and that such symptomatology substantially and materially contributed to the production of the Veteran's death.  Specifically, the VA Director's opinion directly addresses this important issue on which this case turns.  It was his opinion that the Veteran's alcohol and hepatitis B were both contributing factors to the Veteran's eventual development of cirrhosis.  Particularly, the VA Director stated that the Veteran's alcohol abuse "likely caused significant damage to [the Veteran's] liver" and that the Veteran "possibly developed liver injury and fibrosis from alcohol and subsequently developed cirrhosis because of the additional presence of hepatitis B."  Moreover, he specifically concluded that "it was likely that both alcohol and hepatitis B contributed to the development of cirrhosis and hepatocellular carcinoma resulting in [the Veteran's] death."

After weighing the probative value of the above opinions, the Board finds that the approximate probative value of positive and negative evidence to be in equipoise as to the question of whether the Veteran's alcohol abuse, which is a symptom of his service-connected PTSD, contributed to the Veteran's cirrhosis and ultimately aided or lent assistance to the Veteran's death.  Given the equipoise of evidence on this issue, the Board finds that the appellant's claim for service connection for the cause of the Veteran's death is warranted on this record.  See 38 C.F.R. § 3.312.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


